This case is a companion to the case of the City of Sioux Falls against the same defendants and the same intervener. City of Sioux Falls v. Graff, 71 S.D. 608, 28 N.W.2d 84. The cases were presented and submitted together in the circuit court and likewise in this court. Since the two cases involve identical questions the opinion in this case will necessarily rule the Sioux Falls case, and I shall therefore refer to some of the facts in both cases only to show the consequences of the rule adopted by the majority of the court in this case. *Page 605 
Drainage Ditch Number 1 was established by the county commissioners of Minnehaha county in 1907. Ditch Number 2 was built in 1910. The spillway at the south end of Ditch Number 1 was washed out in 1916. The damage was repaired and extensive improvements were made at that time. The costs were assessed against the land in the area according to the benefits. The assessments paid by the Great Northern Railway Company amounted to $16,464.66 for benefits to its railroad lines, engine house and yards, and assessments paid by the City of Sioux Falls were in excess of $70,000 for benefits to several hundred acres of land owned by the city and used for municipal purposes. The law of 1907 made it the duty of the county commissioners to keep the drains open and in repair, and the burden of paying the cost was imposed upon the property assessed for the construction of the drains. Chapter 290, S.L. of 1939, authorizes the county commissioners to abandon and abolish drainage districts on petition signed by the owners of three-fourths of the land affected by the drainage and assessed for the construction of the drains, on a finding that it is for the best interests of the owners of more than half of the land that the district shall be abandoned and abolished. These ditches have been built and are serving the purpose of their construction. All costs of construction and maintenance have been assessed and paid to date. Obviously, the only purpose of abandoning and abolishing the district is to escape the future burden and expense of keeping the drains open and in repair.
The appellants, Great Northern Railway Company and the City of Sioux Falls, contend that they have acquired vested rights in the drain; that the continued maintenance of the drain is necessary for the protection of those rights; that such protection is not provided or assured by the law of 1939, and that therefore that statute is unconstitutional. The circuit court upheld the constitutionality of the 1939 law, and the majority opinion in this case affirms the circuit court saying: "We are unable to discover a principle which invests a citizen or landowner with a property right in the continued exercise of the state's police power, or which declares that a particular exercise thereof can only *Page 606 
be discontinued upon compensation for damages which may result therefrom." The opinion concludes that the 1939 statute neither authorizes the taking of property nor the invasion of vested rights.
When two or more parties construct the drainage ditch jointly over the land of all, by apportioning the cost among the parties benefited, each party grants to the others the right to go upon his land to construct the ditch, and no party has the right to dam the ditch or otherwise deprive the others of the use of the ditch to the extent of their interest in it. Munch v. Stetler,109 Minn. 403, 124 N.W. 14, 25 L.R.A., N.S., 727, and note, 134 Am. St. Rep. 785; Gooch v. Sullivan, 13 Nev. 78; Raritan Water Power Co. v. Veghte, 21 N.J. Eq. 463; Robinson v. Luther,140 Iowa 723, 119 N.W. 146; Hall v. Pfnister, 95 Ill. App. 159. When a ditch is so constructed, used and maintained over a long period of time the law implies a permanent improvement, regardless of any express agreement to that effect. Brown v. Honeyfield,139 Iowa 414, 116 N.W. 731. The right and interest of each landowner, so created, was recognized by the common law as a distinct estate, a property right in the land benefited. United States v. Flora, D.C., 68 F. Supp. 367.
The legislature may provide for the organization of drainage districts for the drainage of lands for any "public use," and for payment of the cost of construction and repair by special assessment "upon the property benefited thereby, according to the benefits received." S.D. Const. Art. XXI, § 6. The establishment of drainage districts "promotes the public interest." There is a "public advantage in providing a general plan of reclamation by which wet lands throughout the state may be opened to profitable use." O'Neill v. Leamer, 239 U.S. 244, 36 S.Ct. 54, 58, 60 L.Ed. 249. By organizing drainage districts under state regulation "adjoining land, held by various owners in severalty, and in the improvement of which all have a common interest, but which, by reason of the peculiar natural condition of the whole tract, cannot be improved or enjoyed by any of them without the concurrence of all, may be reclaimed and made useful to all at their joint expense." Wurts v. Hoagland, 114 U.S. 606, 5 St. Ct. 1086, 1090, 29 L.Ed. *Page 607 
229. The organization of drainage districts is a public purpose: "Statutes authorizing drainage of swamp lands have frequently been upheld independently of any effect upon the public health, as reasonable regulations for the general advantage of those who are treated for this purpose as owners of a common property. (Citations) If it be essential or material for the prosperity of the community, and if the improvement be one in which all the landowners have to a certain extent a common interest, and the improvement cannot be accomplished without the concurrence of all or nearly all of such owners by reason of the peculiar natural condition of the tract sought to be reclaimed, then such reclamation may be made, and the land rendered useful to all, and at their joint expense. In such case the absolute right of each individual owner of land must yield to a certain extent, or be modified by corresponding rights on the part of other owners for what is declared upon the whole to be for the public benefit." Fallbrook Irrigation Dist. v. Bradley, 164 U.S. 112, 17 S.Ct. 56, 65, 41 L.Ed. 369.
These drainage districts are created by statute to deal with rights of property "which have their roots deep in the common law." The district does not hold these property rights but operates them for the public welfare and for the benefit of landowners. "But it will be clear that the levying of assessments in a Drainage District, particularly one which has erected dikes for flood protection, is a property right which belongs to the aggregate of the owners within the boundaries and is simply entrusted to the District in order to permit collections and payments to be made under authority of the state. The public interest in reclamation and protection against flooding of agricultural land dictates this solution." United States v. Florea, D.C., 68 F. Supp. 367, 371. Since the land continues to be private property permanently devoted to private use, the increases in value resulting from the location and establishment of the ditches are private rights paid for by the owners according to the benefits received. Such rights are not subject to interference or impairment by the abandonment of the districts without just compensation. Tussing v. King, 65 Ohio St. 10, *Page 608
60 N.E. 986; Ritter v. Drainage Dist. No. 1, 137 Neb. 866, 291 N.W. 718; United States v. Florea, supra.
The majority of the court adopts the rule announced in Re Koshkonong Mud Creek Drainage Dist., 197 Wis. 261, 221 N.W. 864, to the effect that there are no vested property rights in the continued existence of a law, enacted in the exercise of the police power of the state. That rule of law has some notable exceptions, among the most common of which is that "rights which have vested under the law cannot be divested by its repeal." 16 C.J.S., Constitutional Law, § 223. Bondholders have a vested interest under a drainage law. The law implies an obligation to continue assessments until the bonds are paid, and no repeal of the law nor abandonment of the district can deprive them of this right. If the law implies an obligation to continue assessments on the property in the drainage district for the purpose of paying bonds, the law must likewise imply an obligation to maintain the drain as a permanent system, and to levy the necessary assessments therefor. It is common knowledge that without such maintenance the drainage system would soon be of little value. Ritter v. Drainage Dist. No. 1, 137 Neb. 866, 291 N.W. 718; United States v. Florea, supra; Tussing v. King, supra.
In my opinion the failure to continue the protection of the drainage system now provided by statute would deprive the appellants of their property without due process of law, contrary to the Fifth Amendment to the Constitution of the United States and Art. VI, § 2, of the Constitution of South Dakota.